BOYD, Justice.
This cause is before us on direct appeal to review the decision of the Circuit Court, Leon County, validating Hillsborough County Expressway bonds in the amount of $54,000,000.00.
On appeal to this Court it is contended that even though the Department of Bond Finance has met the notice requirements of Florida Statutes § 75.061 the Department must still comply with the requirements of Florida Statutes § 348.542 regarding notice. In support of this contention, it is urged that the Department of Bond Finance is acting as an agent on behalf of the Tampa-Hillsborough County Expressway Authority and is, therefore, bound to comply with the same notice requirements as would the Expressway Authority.
The Constitution of the State of Florida, as revised in 1968, Article XII, Section 9(c) (5), authorizes the Division of Bond Finance to issue bonds pledging the general credit of the State of Florida. We agree with appellee that it was never intended that Florida Statutes Chapter 348 F.S.A. would apply to the issuance of state bonds pledging the full faith and credit of the State such as those in the instant case. The admitted compliance by the Division of Bond Finance with the notice requirements of Florida Statutes § 75.06, F.S.A. is sufficient.
Accordingly, the judgment of the lower court validating the bonds in question is affirmed.
It is so ordered.
ADKINS, Acting C. J., McCAIN, J., and DREW, Retired Justice, concur.
DEKLE, J., dissents.

. “75.06 Publication of notice. — (1) Before the date set for hearing, the clerk shall publish a copy of the order in the county where the complaint is filed, . once each week for three (3) consecutive weeks, commencing with the first publication, which shall not be less than twenty (20) days before the date set for hearing. . . . By this publication all property owners, taxpayers, citizens and others having or claiming any right, title or interest in the county, municipality or district, or the taxable property therein, are made parties defendant to the action and the court has jurisdiction of them to the same extent as if named as defendants in the complaint and personally served with process.”


. “348.54 Powers of the authority. — * * (14) Prior to entering into any sale, lease, transfer or disposition of its real properties pursuant to subsection (3), leasing any of its facilities pursuant to subsection (4), or taking final action under subsection (7), the authority shall give notice thereof by publication on at least five separate days, in a newspaper of general circulation in the county. Such notice shall state the place and time, not less than fourteen days following the first such publication, when objections may be filed with and heard by the authority.”